Citation Nr: 0004319	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  98-12 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for asbestosis as a result 
of exposure to asbestos in service, also described as a 
granulomatous disease due to sarcoidosis.



WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel



REMAND

The veteran had active military service from February 1945 to 
April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  The veteran is representing himself in the course 
of this appeal.

A hearing was held in October 1999, at the RO, before Michael 
D. Lyon, who is the Board Member rendering the determination 
in this claim and who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102 (West 
1991).  A transcript of the hearing has been included in the 
claims folder for review.

Initially, it is noted that the RO has found this claim to be 
well-grounded.  The Board agrees and will proceed on the same 
basis.

The United States Court of Veterans Appeals, now the United 
States Court of Appeals for Veterans Claims, (Court) has held 
that VA has a duty to assist appellants in the development of 
facts pertinent to their claims, under 38 U.S.C.A. § 5107(a) 
(West 1991) and 38 C.F.R. § 3.103(a), which requires that VA 
accomplish additional development of the evidence if the 
record currently before it is inadequate. Littke v. 
Derwinski, 1 Vet.App. 90 (1990).  This duty includes 
providing a contemporaneous and thorough medical examination, 
including a medical opinion. 

Decisions of the Board must be based on all of the evidence 
that is known to be available. 38 U.S.C.A. §§ 5103(a), 
7104(a) (West 1991); see also Franzen v. Brown, 9 Vet. App. 
235 (1996) (VA's obligation under § 5103(a) to assist 
claimant in filing his claim pertains to relevant evidence 
which may exist or could be obtained).  The § 5103(a) 
obligation is particularly applicable to records which are 
known to be in the possession of the Federal Government. See 
Counts v. Brown, 6 Vet. App. 473 (1994).  The Board notes the 
references made in the following VA examination to several VA 
treatment records none of which appear to have been requested 
by the RO.  In addition, post service, the veteran reported 
working for the U.S. Air Force for over 18 years, during 
which he was potentially exposed to asbestos.  The RO should 
attempt to obtain any related employment medical treatment 
and examination records in the possession of the U.S. Air 
Force.

The Board notes that post service medical records, from Ray 
A. Harron, M.D., dated in May 1996, indicate that the veteran 
underwent X-ray examination of the chest, which revealed 
several lung opacities consistent with asbestosis. The 
diagnosis was asbestosis within a reasonable degree of 
medical certainty.

In a May 1998 VA examination, the examiner noted that the 
veteran had been receiving ongoing treatment though the VA 
clinic.  He referred to May 1997 chest x-rays, which revealed 
moderate diffuse emphysema, bilateral; as well as ill defined 
densities of the upper lobes.  He also referred to a CT scan 
done at the VA in April 1997, which revealed calcified 
granuloma in the hilar and mediastinal nodes, upper lobes, 
bilateral.  There was no evidence of pleural calcification, 
or significant pleural plaque identified.  The impression at 
that time was old tuberculosis, or fungal granuloma. The 
Board notes that these records do not appear to be of file.

The examiner further noted that the veteran has had a long 
history of asbestos exposure post service.  This included 
working as a freight handler on the railroad, and handling 
asbestos materials; and, working for the U.S. Air Force, 
breaking down, storing, salvage and shipping aircraft parts.  
He also smoked one pack of cigarettes a day from 1968 to 
1974.  The diagnosis was granuloma disease, most likely due 
to sarcoidosis; and, mild chronic obstructive pulmonary 
disease.  It appears, by this diagnosis, that the examiner 
did not find asbestosis.

The examiner failed to specifically address the diagnosis of 
Dr. Harron, who is a diplomat of the American Board of 
Radiology.  Although the examiner mentioned Dr. Harron's 
diagnosis of asbestosis, the Board concludes that the duty to 
assist the veteran requires that this diagnosis and opinion 
be recognized and investigated, despite the VA examiner's 
apparent differing opinion.  This medical controversy needs 
to be resolved prior to entry of an appellate decision.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should contact the veteran and 
request that he provide a list of those 
(VA, private, and employment medical 
providers) who have treated him for any 
pulmonary disorders; including emphysema; 
granulomatous disease; sarcoidosis; and 
asbestosis since his separation from 
service.  Obtain all records of any 
treatment reported by the veteran that are 
not already in the claims file.  

With respect to any VA records, all 
records maintained are to be requested, 
to include those maintained in paper 
form and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  Associate all records 
received with the claims file.

If any private treatment is reported and 
the records are not obtained, the veteran 
should be told of the negative results and 
of the veteran's ultimate responsibility 
to provide the records.  38 C.F.R. § 3.159 
(1999).

2.  The appellant should be advised that 
while the case is on remand status, he is 
free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

3.  The RO should schedule the appellant 
for a special VA pulmonary examination, 
conducted by an appropriate specialist, 
in order to ascertain whether asbestosis 
or asbestos related pathology is 
currently manifested.  The examining 
physician should ensure that all tests 
indicated, to include but not limited to, 
radiographic studies and pulmonary 
function tests, are conducted at this 
time.  All subjective complaints and 
objective findings should be reported in 
detail. The claims folder should be made 
available to the examiner prior to the 
examination, and the examiner is asked to 
review the claims folder prior to the 
examination in order to reconcile the 
clinical reports of record. A statement 
to this effect should be included in the 
examiners' summary.  

The examining physician should be 
specifically requested to indicate whether 
asbestosis, or a pulmonary disorder 
secondary to asbestosis, is or is not 
currently manifested.
In particular Dr. Harron's diagnosis of 
asbestosis must be addressed.  If the 
examination does reveal a current 
diagnosis of asbestosis, the examiner 
should provide an opinion as to the date 
of onset and etiology of such asbestosis.  
Specifically, the examiner should state 
whether it is as least as likely as not 
that any current asbestosis is related to 
any inservice exposure, or to the 
veteran's long post service history of 
asbestos exposure.  If other lung 
pathology is identified an opinion as to 
whether it is related to asbestosis 
exposure, particularly in service 
asbestosis exposure should be set forth.  
If there is no relationship between any 
lung pathology found and asbestosis 
exposure, that too should be noted in the 
record.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If further 
testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the residuals of the 
condition in issue, such testing or 
examination is to be accomplished.

4.  The RO must review the claims folder 
and ensure that  the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the requested examination does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (1999); see also Stegall v. West, 11 
Vet. App. 268 (1998).

5.  The RO should then readjudicate the 
veteran's claim, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand, including the VA examination, 
and employment medical records.  If the 
decision with respect to the claim 
remains adverse to the veteran, he 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which 
to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the veteran until he is notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).




